Citation Nr: 0910317	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease and a history of degenerative 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
disability of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from June 1987 to August 
1988.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied service connection for a right knee 
disability.  In addition, the RO increased the evaluation in 
effect for the Veteran's service-connected low back 
disability to 40 percent, effective August 22, 2003, the date 
of the increased rating claim.  

The Board notes that a December 19, 2001 rating decision is 
final as no appeal was taken from notice thereof, dated 
January 16, 2002.  38 U.S.C.A. § 7105 (West 2002).  As such, 
disability evaluations assigned as of the December 19, 2001 
rating decision are not for consideration in this appeal.

The case was previously before the Board in March 2006 
wherein the Board denied the benefits sought on appeal.  The 
Veteran appealed the Board's March 2006 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2007, his representative and VA's Office of General Counsel 
- representing the Secretary of VA, filed a Joint Motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order that same 
month, granting the Joint Motion, and returned the case to 
the Board.

In order to comply with the Joint Motion, further development 
of the evidence is required before the Board can adjudicate 
the Veteran's pending claims of entitlement to an increased 
disability rating and entitlement to service connection.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in a July 2006 statement, reported that he was 
awarded disability benefits by the Social Security 
Administration (SSA) related to his lumbosacral spine and 
right knee disabilities.  He requested that VA obtain those 
records, as there were pertinent medical records associated 
with his claim for SSA benefits.  The Board acknowledges that 
a copy of the favorable decision is associated with his 
claims file, but that the supporting medical records 
pertinent to a claim have not yet been obtained.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records must also be 
obtained and associated with the other evidence in the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records and his Social Security records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  As VA has a duty to request all available and 
relevant records from Federal agencies, a search must be made 
for any VA medical records or SSA records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In the October 2007 Joint Motion to Vacate and Remand, as 
granted by the Court's October 2007 Order, the parties found 
that the Board failed to ensure that the medical opinion 
obtained by the RO in February 2005 determined the nature and 
etiology of the Veteran's right knee pain.  In particular, 
the Joint Motion found that the February 2005 VA examiner 
provided a conflicting opinion as to whether the Veteran's 
right knee complaints were radiating from his back or 
originating in his knee.  The Joint Motion also points out 
that the VA examiner recommended that an MRI be obtained to 
determine whether the Veteran had an independent right knee 
disability, but that there is no indication in the claims 
file that this occurred.  The Joint Motion concludes that the 
Veteran should be provided with a new VA medical opinion in 
order to adequately address whether the Veteran has a right 
knee disability, and if so, whether it is proximately due to, 
or aggravated by, his service-connected back disability.  
Accordingly, the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the 
nature and etiology of the Veteran's right knee disability, 
in order to meet the terms of the Joint Motion as granted by 
the Court's Order.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  

The Court's October 2007 Order directed adjudication of 
entitlement to service connection for a right knee disability 
as secondary to service-connected back disability.

The Court's October 2007 Order also directed consideration of 
the provisions of 38 C.F.R. § 3.321 in rating the severity of 
the service-connected low back disability as it affects his 
employability.  

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Accordingly, the Board finds that the Veteran 
should be afforded VA examinations in order to determine 
nature and etiology of the Veteran's right knee disability, 
and nature, severity and complete manifestations of his 
service-connected low back disability, to include its impact 
on his employability.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Additionally, in January 2009, the Veteran submitted a VA 
medical record dated in December 2007.  At that time, he did 
not waive his right to have this additional evidence 
initially considered by the RO (AMC).  Indeed,  the Veteran 
requested that his claims be remanded to the RO, so that the 
RO may review the additional evidence.  Therefore, the 
Veteran's claims must be remanded to the RO, so that the RO 
(AMC) can first consider this additional evidence and issue 
another supplemental statement of the case (SSOC), as 
appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

Lastly, a review of the claims file does not indicate the 
Veteran has received adequate VCAA notice with regard to his 
claims of entitlement to an increased disability rating for 
service-connected disability of the lumbosacral spine and 
entitlement to service connection for a right knee 
disability, to include as secondary to service-connected low 
back disability.  The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   
Although the Veteran was provided a VCAA notice letter in 
September 2003, this letter was insufficient.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the Court 
found that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In addition, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that VCAA 
notice should specifically: (1) inform the claimant that to 
substantiate such a claim he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) provide general notice of the criteria 
necessary for entitlement to a higher disability rating under 
the applicable Diagnostic Code; (3) inform the claimant that 
disability ratings will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) provide examples of the types of 
medical and lay evidence relevant to establishing entitlement 
to increased compensation. 

In particular, the Board points out that the Veteran did not 
receive VCAA notice which provided to the Veteran an 
explanation of the evidence and information necessary to 
substantiate a claim of entitlement to an increased rating 
consistent with Vazquez-Flores, nor entitlement to service 
connection consistent with Dingess/Hartman.  Moreover, while 
the Board acknowledges that the Veteran was informed as to 
the first three elements of a service connection claim in the 
September 2003 VCAA letter, as it pertained to his claim for 
service connection of a right knee disability, he has not 
been informed of the information and evidence necessary to 
substantiate a claim for secondary service connection, nor 
has he been informed that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, including an explanation as to 
the type of evidence necessary to establish both a disability 
rating and an effective date.  Such defects are presumed to 
be prejudicial.  In this regard, the Board points out that 
the aforementioned Joint Motion, as granted by the Court's 
order, directs the Board to comply with all applicable 
provisions of the VCAA.  

In view of the foregoing, the Board finds that the claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his claims of 
entitlement to an increased disability 
rating for service-connected disability 
of the lumbosacral spine and entitlement 
to service connection for a right knee 
disability, including as secondary to his 
service-connected disability of the 
lumbosacral spine; (b) inform him of the 
information and evidence that VA will 
seek to provide; and (c) inform him of 
the information and evidence he is 
expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
See, too, Huston v. Principi, 
17 Vet. App. 195 (2003).  

* The letter should also advise the 
Veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the Veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his right knee disability, 
and nature and severity of his service-
connected low back disability.  

Conduct all testing and evaluation needed 
to make these determinations.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination, including a complete 
copy of this remand. The examiner should 
be provided a full copy of this remand, 
and he or she is asked to indicate that 
he or she has reviewed the claims folder.  
The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

The examiner should opine as to the 
impact of functional impairment due to 
service-connected low back disability on 
the veteran's employability, to include 
whether such disability renders the 
veteran unemployable.

The examiner is also requested to 
indicate whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the Veteran has a 
current right knee disability that is 
causally or etiologically related to his 
service in the military, and whether it 
is at least as likely as not (i.e., 50 
percent or greater probability)that his 
right knee disability is proximately due 
to or chronically aggravated by his 
service-connected disability of the 
lumbosacral spine.  The examiner should 
discuss the rationale of all opinions.

*If an opinion cannot be provided without 
resorting to pure speculation, please 
indicate this in the report.

4.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case in March 2005 and (1) adjudicate 
the issue of entitlement to service 
connection for a right knee disability as 
secondary to service-connected low back 
disability, and (2) readjudicate the 
claims of entitlement to service 
connection for a right knee disability on 
a direct-incurrence basis, and 
entitlement to an increased disability 
evaluation for service-connected 
disability of the lumbosacral spine, with 
consideration of 38 C.F.R. § 3.321 and 
the impact of the disability on his 
employability.  

If the benefits sought remain denied, the 
RO should issue a supplemental statement 
of the case, which includes reference to 
adjudication of entitlement to service 
connection for a right knee disability as 
secondary to service-connected low back 
disability, and adjudication of 
entitlement to an increased rating for 
service-connected low back disability 
with consideration of 38 C.F.R. § 3.321 
as to the impact of functional impairment 
due to the service-connected low back 
disability on the veteran's 
employability.  The appropriate 
opportunity to respond should be 
afforded.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


